 

Ae

Case 1:20-cr-00057-GBD Document.187. Filed 01/06/21 Page 1 of 1:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT
vw AT CRIMINAL PROCEEDING
TIMOTHY COLEMAN, $3 20-CR-57 (GBD)
Defendant.
x

 

Check Proceeding that Applies
Entry of Plea of Guilty

| am aware that | have been charged with violations of federal law. | have consulted with my
attorney about those charges. | have decided that | wish to enter a plea of guilty to certain
charges. | understand | have a right to appear before a judge in a courtroom in the Southern
District of New York to enter my plea of guilty and to have my attorney beside me as | do. | am
also aware that the public health emergency created by the COVID-19 pandemic has interfered
with travel and restricted access to the federal courthouse. | have discussed these issues with my
attorney. By signing this document, | wish to advise the court that | willingly give up my right to
appear in person before the judge to enter a plea of guilty. By signing this document, | also wish
to advise the court that { willingly give up any right | might have to have my attorney next to me
as | enter my plea so long as the following conditions are met. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding. | also
want the ability to speak privately with my attorney at any time during the proceeding if | wish to
do so.

pate: 12/07/2020 Timothy, Coleman by, SCA

Timothy Coleman Sign#ture of Defendant?

 

 

| hereby affirm that | am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. | affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.

Date: 12/07/2020 Da aft C Mbug

Sarah Aberg, Esq. Signature of Defense Counsel

Accepted: Soucan E Dinivke JAN 0 6 202{ i

on agorge B. Daniels, USDJ
ates

 

 

 

 

 
